53 N.Y.2d 643 (1981)
Webster's Red Seal Publications, Inc., Appellant-Respondent,
v.
Gilberton World-Wide Publications, Inc., et al., Respondents-Appellants.
Court of Appeals of the State of New York.
Argued February 17, 1981.
Decided March 26, 1981.
Sidney Schreiberg for appellant-respondent.
Bernard Novick for respondents-appellants.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On plaintiff's appeal: Judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs, for reasons stated in the opinion by Justice SAMUEL J. SILVERMAN at the Appellate Division (67 AD2d 339).
On defendants' appeal: Appeal dismissed, without costs, upon the grounds that the dissent at the Appellate Division was not on a question of law in favor of defendants, the defendants were not aggrieved by the modification at the Appellate Division and no substantial constitutional question is directly involved (CPLR 5601).